


Exhibit 10.11

 

FORM OF NON-EXECUTIVE RESTRICTED STOCK AWARD

 

HEMISPHERE MEDIA GROUP, INC.
AMENDED AND RESTATED 2013 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), is made, effective as
of           (hereinafter the “Date of Grant”), between Hemisphere Media
Group, Inc. (the “Company”), and          (the “Participant”).

 

R E C I T A L S:

 

WHEREAS, the Company has adopted the Hemisphere Media Group, Inc. Amended and
Restated 2013 Equity Incentive Plan (the “Plan”), pursuant to which awards of
Restricted Stock may be granted; and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant to the Participant an award of Restricted Stock as
provided herein and subject to the terms set forth herein.

 

NOW THEREFORE, for and in consideration of the premises and the covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

 

1.                                      Grant of Restricted Stock.  The Company
hereby grants on the Date of Grant to the Participant a total of         shares
of Restricted Stock (the “Restricted Shares”), on the terms and conditions set
forth in this Agreement and as otherwise provided in the Plan.  The Restricted
Shares shall vest in accordance with Section 3.

 

2.                                      Incorporation by Reference, Etc.  The
provisions of the Plan are hereby incorporated herein by reference.  Except as
otherwise expressly set forth herein, this Agreement shall be construed in
accordance with the provisions of the Plan and any capitalized terms not
otherwise defined in this Agreement shall have the definitions set forth in the
Plan.  In the event of a conflict between the Plan and this Agreement, the terms
and conditions of this Agreement shall govern.  The Committee shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decision shall be binding and
conclusive upon the Participant and his legal representative in respect of any
questions arising under the Plan or this Agreement.

 

3.                                      Terms and Conditions.

 

(a)                                 Vesting and Forfeiture.  The Restricted
Shares subject hereto shall be one hundred percent (100%) unvested as of the
Date of Grant.  Except as otherwise provided

 

--------------------------------------------------------------------------------


 

in the Plan and this Agreement, subject to the Participant’s continued
employment with the Company, the Restricted Shares shall vest and become
non-forfeitable in equal installments on each of the first        anniversaries
of the Date of Grant.

 

(b)                                 Transfer Restrictions; Holding Requirement. 
Prior to the Restricted Shares vesting in accordance with Section 3(a) hereof,
unvested Restricted Shares granted hereunder may not be sold, pledged, loaned,
gifted or otherwise transferred (other than by will or the laws of descent and
distribution) and may not be subject to lien, garnishment, attachment or other
legal process.  In addition, the Participant agrees to comply with any written
holding requirement policy adopted by the Company for employees.

 

(c)                                  Issuance.  The Restricted Shares shall be
issued by the Company and shall be registered in the Participant’s name on the
stock transfer books of the Company promptly after the date hereof in book-entry
form, subject to the Company’s directions at all times prior to the date the
Restricted Shares vest.  As a condition to the receipt of the Restricted Shares,
the Participant shall at the request of the Company deliver to the Company one
or more stock powers, duly endorsed in blank, relating to the Restricted
Shares.  The Committee may cause a legend or legends to be put on any stock
certificate relating to the Restricted Shares to make appropriate reference to
such restrictions as the Committee may deem advisable under the Plan or as may
be required by the rules, regulations, and other requirements of the Securities
and Exchange Commission, any exchange that lists the Restricted Shares, and any
applicable federal or state laws.

 

(d)                                 Effect of Termination of Employment.  Except
as otherwise provided herein (or in an employment, consulting or other written
agreement between the Participant and the Company or any of its Affiliates), if
the Participant’s employment with the Company terminates for any reason prior to
the Restricted Shares vesting in accordance with Section 3(a) hereof, any
unvested Restricted Shares shall be forfeited without consideration to the
Participant on the date of termination of employment.

 

(e)                                  Rights as a Stockholder; Dividends.  The
Participant shall be the record owner of the Restricted Shares unless and until
such shares are forfeited pursuant to Section 3(d) hereof or sold or otherwise
disposed of, and as record owner shall be entitled to all rights of a common
stockholder of the Company, including, without limitation, voting rights, if
any, with respect to the Restricted Shares; provided, that any cash or in-kind
dividends paid with respect to unvested Restricted Shares shall be withheld by
the Company and shall be paid to the Participant, without interest, only when,
and if, such Restricted Shares shall become vested.

 

(f)                                   Taxes and Withholding.  The Participant
shall be responsible for all income taxes payable in respect of the Restricted
Shares.  Upon the vesting of the Restricted Shares, the Participant shall be
required to pay to the Company, and the Company shall have the right and is
hereby authorized to withhold any cash, shares of Common Stock, other securities
or other property deliverable under the Restricted Shares or from any
compensation or other amounts owing to the Participant, the amount (in cash,
Restricted Shares, other securities or other property) of any required
withholding taxes in respect of the Restricted Shares, and to take such other
action as may be necessary in the opinion of the Committee to satisfy all
obligations

 

2

--------------------------------------------------------------------------------


 

for the payment of such withholding taxes, if applicable.  In addition, unless
required pursuant to the terms of an employment, consulting or other written
agreement between the Participant and the Company or any of its Affiliates, the
Committee may permit the Participant to satisfy, in whole or in part, the
foregoing withholding liability by (A) the delivery of shares of Common Stock
(which are not subject to any pledge or other security interest and which would
not result in adverse accounting to the Company) owned by the Participant having
a Fair Market Value equal to such withholding liability or (B) having the
Company withhold from the number of Restricted Shares otherwise issuable or
deliverable pursuant to the vesting of the Restricted Shares a number of shares
with a Fair Market Value equal to such withholding liability (but no more than
the minimum required statutory withholding liability).  The obligations of the
Company under this Agreement will be conditional on such payment or
arrangements, and the Company will, to the extent permitted by law, have the
right to deduct any such withholding taxes from any payment of any kind
otherwise due to Participant.

 

4.                                      Miscellaneous.

 

(a)                                 Notices.  All notices, demands and other
communications provided for or permitted hereunder shall be made in writing and
shall be by registered or certified first-class mail, return receipt requested,
telecopier, courier service or personal delivery:

 

if to the Company:

Hemisphere Media Group, Inc.
4000 Ponce de Leon Blvd., Suite 650
Coral Gables, FL 33146
Attention:  Legal Department

 

 

if to the Participant:

at the Participant’s last known address on file with the Company.

 

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five business days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
mechanically acknowledged, if telecopied.

 

(b)                                 Clawback/Forfeiture.  If the Participant
receives any amount in excess of what the Participant should have received with
respect to the Restricted Shares by reason of a financial restatement, mistake
in calculations or other administrative error, in each case, as determined by
the Company’s auditors, then the Participant shall be required to repay any such
excess amount to the Company upon 30 days prior written demand by the
Committee.  To the extent required by applicable law (including without
limitation Section 304 of the Sarbanes Oxley Act and Section 954 of the Dodd
Frank Act), the Restricted Shares shall be subject to any required clawback,
forfeiture or similar requirement.

 

(c)                                  Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, and each
other provision of this Agreement shall be severable and enforceable to the
extent permitted by law.

 

3

--------------------------------------------------------------------------------


 

(d)                                 No Rights to Service.  Nothing contained in
this Agreement shall be construed as giving the Participant any right to be
retained, in any position as an employee, consultant or director of the Company
or its Affiliates or shall interfere with or restrict in any way the rights of
the Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Participant at any time for any reason whatsoever.

 

(e)                                  Bound by Plan.  By signing this Agreement,
the Participant acknowledges that he has received a copy of the Plan and has had
an opportunity to review the Plan and agrees to be bound by all the terms and
provisions of the Plan.

 

(f)                                   Beneficiary.  The Participant may file
with the Committee a written designation of a beneficiary on such form as may be
prescribed by the Committee and may, from time to time, amend or revoke such
designation.  If no designated beneficiary survives the Participant, the
executor or administrator of the Participant’s estate shall be deemed to be the
Participant’s beneficiary.

 

(g)                                  Successors.  The terms of this Agreement
shall be binding upon and inure to the benefit of the Company, its successors
and assigns, and the Participant and the beneficiaries, executors,
administrators, heirs and successors of the Participant.

 

(h)                                 Section 409A.  It is intended that the
Restricted Shares be exempt from or comply with Section 409A of the Code and
this Agreement shall be interpreted consistent therewith.  This Agreement is
subject to Section 14(t) of the Plan.

 

(i)                                     Electronic Delivery.  By executing this
Agreement, the Participant hereby consents to the electronic delivery of
prospectuses, annual reports and other information required to be delivered by
Securities and Exchange Commission rules.  This consent may be revoked in
writing by the Participant at any time upon three business days’ notice to the
Company, in which case subsequent prospectuses, annual reports and other
information will be delivered in hard copy to the Participant.

 

(j)                                    Securities Laws.  The Participant agrees
that the obligation of the Company to issue Restricted Shares shall also be
subject, as conditions precedent, to compliance with applicable provisions of
the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, state securities or corporation laws, rules and regulations under any
of the foregoing and applicable requirements of any securities exchange upon
which the Company’s securities shall be listed.

 

(k)                                 Entire Agreement.  This Agreement and the
Plan contain the entire agreement and understanding of the parties hereto with
respect to the subject matter contained herein and supersede all prior
communications, representations and negotiations in respect thereto.  No change,
modification or waiver of any provision of this Agreement shall be valid unless
the same be in writing and signed by the parties hereto.

 

(l)                                     Governing Law.  This Agreement shall be
construed and interpreted in accordance with the laws of the State of Delaware
without regard to principles of

 

4

--------------------------------------------------------------------------------


 

conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.

 

(m)                             Headings.  The headings of the Sections hereof
are provided for convenience only and are not to serve as a basis for
interpretation or construction, and shall not constitute a part, of this
Agreement.

 

(n)                                 Signature in Counterparts.  This Agreement
may be signed in counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.

 

[Remainder of page intentionally blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by the Company and the
Participant as of the day first written above.

 

 

 

 

HEMISPHERE MEDIA GROUP, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

[PARTICIPANT]

 

6

--------------------------------------------------------------------------------
